Lacombe, Circuit Judge,
(orally.) These articles would, in ordinary speech, it seems to me, be clearly included within the broad meaning of the term “precious stones.” What testimony there is here as to how the trade regards them also shows that in trade and commerce in this country they are considered “precious stones.” As to any particular meaning which congress in the past may have given to the phrase “precious stones,” and as to the distinction suggested in the argument for the defendant of a variety known as semi-precious stones, it is sufficient to say that, for the elaborate and somewhat involved phraseology which congress has from time to time used in the past when laying duty on articles of this class, there has been substituted the comprehensive phrase “precious stones of all kinds,” just as in the same tariff act, for the somewhat elaborate and more or less involved description of different varieties of jewelry, there was substituted the phrase “jewelry of all kinds.” Heretofore this court has held (in Robbins v. Robertson, 33 Fed. Rep. 709) that the words “jewelry of all kinds” in the act of 1883 were sufficiently broad to cover imitation jewelry, as well as real jewelry. I am led to make the same disposition of this case, and to hold that the phrase “precious stones of all kinds,” when used in this act of 1883, is broad enough to cover stones which may sometimes be called “semiprecious stones,” and which are of the class which, in the broad use of the term “precious stones,” is by the community at large regarded as comprised in that family. I shall therefore direct a verdict in favor of the plaintiff.